Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Outwater et al. U.S. PGPub 2011/0140658 A1 (hereinafter Outwater).
Regarding Claim 11, Outwater teaches a operating method of a parking system (Outwater, Abstract) having a charging housing area (Outwater, Fig. 1, Element 140; Para. [0019], Lines 1-7, and Para. [0027], Lines 1-3, “parking or storage area”) in which an electric vehicle (EV) may be charged (Outwater, Fig. 1, Elements 191 and 192; Para. [0028], Lines 1-9), the operating method comprising when the vehicle enters (Outwater, Para. [0022], Lines 1-10), determining whether the entering vehicle is an EV to be charged (Outwater, Para. [0024], Lines 1-7), checking whether the charging housing area is available when desired amount-of-charge information on the entering vehicle is inputted (Outwater, Para. [0027], Lines 1-11, and Para. 
Regarding Claim 12, The teaching of the Outwater reference discloses the claimed invention as stated above in claim 11.  Furthermore, Outwater teaches further comprising moving the entering vehicle to a predetermined housing area adjacent to the charging housing area when the charging housing area is in use, and adding information on the entering vehicle to an EV charging waiting list (Outwater, Fig. 1; Para. [0027], Lines 1-11). 
Regarding Claim 13, The teaching of the Outwater reference discloses the claimed invention as stated above in claim 11.  Furthermore, Outwater teaches further comprising determining whether to move the entering vehicle, based on estimated charge completion time information on the EV being charged and based on information on whether a subsequent entering vehicle is present, when the charging housing area is in use (Outwater, Fig. 4, Steps 319 and 321; Para. [0032], Lines 14-22). 
Regarding Claim 14, The teaching of the Outwater reference discloses the claimed invention as stated above in claims 12/11.  Furthermore, Outwater teaches further comprising moving, to the charging housing area, an EV having a higher priority on the EV charging waiting list, when the charging housing area becomes available (Outwater, Fig. 4, Steps 321 and 309; Para. [0032], Lines 14-22, and Para. [0027], Lines 1-11). 
Regarding Claim 15, The teaching of the Outwater reference discloses the claimed invention as stated above in claim 11.  Furthermore, Outwater teaches wherein the moving the entering vehicle to the charging housing area using the parking plate comprises rotating the parking plate so that the charging robot grasping the charging gun located at the EV charging .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. U.S. PGPub 2013/0076902 A1 (hereinafter Gao) in view of Outwater et al. U.S. PGPub 2011/0140658 A1 (hereinafter Outwater). 
Regarding Claim 1, Gao teaches a charging robot (Gao, Fig. 1, Element 10; Para. [0030], Lines 1-15, “robotic charging station”) that is disposed in a charging housing area in which an electric vehicle (EV) may be charged (Gao, Fig. 2, Element 100; Para. [0030], Lines 1-15, “commercial charging location”), a robot arm (Gao, Fig. 1, Element 12; Para. [0030], Lines 4-9) configured to handle a charging gun (Gao, Fig. 1, Element 16; Para. [0030], Lines 6-8, “effector”) connected to an EV charging source (Gao, Fig. 1, Element 19; Para. [0031], Lines 3-6), an inputter configured to input an image signal (Gao, Fig. 1, Element 94; Para. [0041], Lines 1-3, “target tracking camera”), and a controller (Gao, Fig. 1, Element 70; Para. [0035], Lines 1-4) configured to recognize a charging port of the EV based on information inputted through the inputter (Gao, Para. [0041], Lines 1-28), and to control the robot arm such that the robot arm 
Outwater, however, teaches comprising a communicator (Outwater, Fig. 6, Element 610, “Communication Module”; Paras. [0053] – [0057]) configured to communicate with a parking system (Outwater, Fig. Element 100; Para. [0020], Lines 1-7, and Fig. 6, Element 620, “Selection Module”), wherein the controller is configured to cause the communicator to transmit charge completion information on the EV to the parking system when charging of the EV is completed (Outwater, Fig. 4, Steps 319 and 321; Para. [0032], Lines 14-22).
It would have been obvious to a person having ordinary skill in the art to understand that although Gao does not provide much detail as to how the automated charging system is controlled in a commercial charging location type situation, Gao would inherently incorporate some type of conventional communication capability commonly understood in the art.  The communication capability taught by Outwater, for communicating between the charging device and the entire commercial charging location system, teaches one of the many conventional communication systems utilized in the art for communicating the charging operation parameters to a central system location.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Outwater, to provide communication between the components of the charging system 
Regarding Claim 2, The combined teaching of references Gao and Outwater discloses the claimed invention as stated above in claim 1.  Furthermore, Outwater teaches wherein the controller is configured to cause the communicator to receive, from the parking system, position information on the charging port of the EV and desired amount-of-charge information on the EV, and to transmit charge state information on the EV to the parking system (Outwater, Fig. 1; Para. [0023], Lines 1-6). 
It would have been obvious to a person having ordinary skill in the art to understand that although Gao does not provide much detail as to how the automated charging system is controlled in a commercial charging location type situation, Gao would inherently incorporate some type of conventional communication capability commonly understood in the art.  The communication capability taught by Outwater, for communicating between the charging device and the entire commercial charging location system, teaches one of the many conventional communication systems utilized in the art for communicating the charging operation parameters to a central system location.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Outwater, to provide communication between the components of the charging system of Gao when applied to a commercial charging location type situation as taught in paragraph [0030]. 
Regarding Claim 3, The combined teaching of references Gao and Outwater discloses the claimed invention as stated above in claim 1.  Furthermore, Outwater teaches further comprising a mover, and wherein the controller is configured to cause the mover to move, based 
It would have been obvious to a person having ordinary skill in the art to understand that although Gao does not provide much detail as to how the automated charging system is controlled in a commercial charging location type situation, Gao would inherently incorporate some type of conventional communication capability commonly understood in the art.  The communication capability taught by Outwater, for communicating between the charging device and the entire commercial charging location system, teaches one of the many conventional communication systems utilized in the art for communicating the charging operation parameters to a central system location.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Outwater, to provide communication between the components of the charging system of Gao when applied to a commercial charging location type situation as taught in paragraph [0030]. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al. U.S. PGPub 2011/0140658 A1 (hereinafter Outwater) in view of Gao et al. U.S. PGPub 2013/0076902 A1 (hereinafter Gao).
Regarding Claim 4, Outwater teaches a parking system (Outwater, Abstract) having a charging housing area (Outwater, Fig. 1, Element 140; Para. [0019], Lines 1-7, and Para. [0027], Lines 1-3, “parking or storage area”) in which an electric vehicle (EV) may be charged (Outwater, Fig. 1, Elements 191 and 192; Para. [0028], Lines 1-9), the parking system comprising a communicator (Outwater, Fig. 6, Element 610, “Communication Module”; Paras. 
Gao, however, teaches a charging robot (Gao, Fig. 1, Element 10; Para. [0030], Lines 1-15, “robotic charging station”), an image signal (Gao, Fig. 1, Element 94; Para. [0041], Lines 1-28, “target tracking camera”), one or more sensors (Gao, Fig. 1, Element 90; Para. [0041], Lines 3-4, “pressure sensor”).

Regarding Claim 5, The combined teaching of references Outwater and Gao discloses the claimed invention as stated above in claim 4.  Furthermore, Outwater teaches wherein the transporter comprises a rotational mover configured to rotate the parking plate on which the EV is placed, a vertical mover configured to move the parking plate vertically, and a horizontal mover configured to move the parking plate horizontally, and wherein the controller is configured to cause the transporter to rotate the EV to be charged using the rotational mover so that when the EV to be charged is moved to the charging housing area, a charging port of the EV to be charged is adjacent to the position of the charging robot grasping the charging gun (Outwater, Fig. 1; Paras. [0025] – [0027]). 
Regarding Claim 6, The combined teaching of references Outwater and Gao discloses the claimed invention as stated above in claim 4.  Furthermore, Outwater teaches wherein the controller is configured to cause the transporter to move the entering vehicle to a housing area that is located at a predetermined distance from the charging housing area when the entering vehicle is not an EV (Outwater, Fig. 1; Para. [0027], Lines 1-11). 
Regarding Claim 7, The combined teaching of references Outwater and Gao discloses the claimed invention as stated above in claims 6/4.  Furthermore, Outwater teaches wherein when the entering vehicle is the EV to be charged but the charging housing area is in use, the controller is configured to cause the transporter to move the entering vehicle to a housing area adjacent to the charge housing area, and to add information on the entering vehicle to an EV charging waiting list (Outwater, Fig. 1; Para. [0027], Lines 1-11). 
Regarding Claim 8, The combined teaching of references Outwater and Gao discloses the claimed invention as stated above in claims 7/6/4.  Furthermore, Outwater teaches wherein the controller is configured to cause the transporter to move, to the charging housing area, an EV having a higher priority on the EV charging waiting list when the charging housing area becomes available (Outwater, Fig. 4, Steps 321 and 309; Para. [0032], Lines 14-22, and Para. [0027], Lines 1-11). 
Regarding Claim 9, The combined teaching of references Outwater and Gao discloses the claimed invention as stated above in claim 4.  Furthermore, Outwater teaches wherein the controller is configured to transmit, through the communicator, position information on a charging port of the EV to be charged and desired amount-of-charge information on the EV, to the charging robot (Outwater, Fig. 1; Para. [0023], Lines 1-6). 
Regarding Claim 10, The combined teaching of references Outwater and Gao discloses the claimed invention as stated above in claim 4.  Furthermore, Outwater teaches wherein the controller is configured to cause the communicator to transmit a charge completion notification to a terminal corresponding to the EV to be charged (Outwater, Fig. 1; Para. [0010], Lines 1-26. Not explicitly stated, but implied in the summary of the invention.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. U.S. PGPub 2019/0054832 teaches an automatic parking system with charging for electric vehicles.
Jakob U.S. PGPub 2013/0096994 teaches a device for automatically parking vehicles with energy supply device.
Haddad et al. U.S. PGPub 2011/0254504 teaches an automated electric vehicle charging system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859